Exhibit 10.3

(RODMAN & RENSHAW LOGO) [c63519003_v1.jpg]

November 30, 2010

John J. Borer III


Dear John:

          We are pleased to offer you continued employment with Rodman &
Renshaw, LLC (the “Company”) in the capacity of Senior Managing Director. In
connection with your employment with the Company, you will be required to
maintain your status as a “registered representative” (as such term is defined
in the rules and regulations of the Financial Industry Regulatory Authority
(“FINRA”)) of the Company and remain in good standing with FINRA.

          You will receive a salary at the annualized rate of $150,000, payable
according to the Company’s prevailing payroll schedule. You will be eligible for
a discretionary bonus, to be determined at the sole discretion of the Company
and payable in accordance with then-prevailing policy, including, but not
limited to the Company’s Executive Bonus Plan, some portion of which may be
payable in restricted stock or restricted stock units of Rodman & Renshaw
Capital Group, Inc. In no event, however, will you be eligible for consideration
to receive any such bonus (or any portion thereof) for any year if you are not
actively employed by the Company on, or have received or given notice of
termination or resignation prior to, the date on which bonuses for the
applicable year are paid to employees generally; provided, however, that in the
event that you terminate your employment with the Company for “Good Reason” (as
defined below), or your employment is terminated by the Company other than for
“Cause,” (as defined below), you will be entitled to receive a bonus for the pro
rata portion of the year in which such termination occurred, based upon actual
performance for the year of termination. You will be eligible and entitled to
participate, on the same basis and at the same level as other employees
performing similar functions for the Company, in any pension, profit-sharing,
bonus and equity plans or programs of the Company, if any, and in any group
medical, dental, life and disability insurance plans or programs of the Company,
if any, all in accordance with the terms and conditions of the applicable plan
documents. You will also be entitled to such other fringe benefits and
conditions of employment, including without limitation, customary holidays and
vacation, as appropriate for an employee of comparable rank, under Company
programs and policies which may be amended from time to time. All amounts of
compensation paid to you shall be paid subject to applicable taxes, deductions
and withholdings.

          Further, within ten (10) business days following the execution of this
agreement (the “Agreement”), the Company shall pay to you a signing advance
equal to $250,000, less all applicable withholding. In the event that you
terminate your employment with the Company on or prior to November 30, 2011,
other than for “Good Reason” (as defined below), or your employment is
terminated by the Company for “Cause,” (as defined below), you agree to promptly
reimburse the Company for the full amount of such advance. The advance shall be
fully earned and non-reimbursable (a) if you remain in the continuous employ of
the Company through November 30, 2011, (b) in the event that, on or prior to
November 30, 2011, you terminate your employment with the Company for “Good
Reason” (as defined below), (c) in the event that, on or prior to November 30,
2011, your employment is terminated by the Company other than for “Cause” (as
defined below), or (d) in the event of your death on or before November 30,
2011.

Rodman & Renshaw, LLC o 1251 Avenue of the Americas, 20th Floor, New York, NY
10020
Tel: 212 356 0500 o Fax: 212 581 5690 o www.rodm.com o Member: FINRA, SIPC

--------------------------------------------------------------------------------



          On the date of execution of this Agreement, you will be granted
300,000 Restricted Stock Units (“RSUs”) under the Company’s 2010 Stock Award and
Incentive Plan (the “Plan”) pursuant to a Restricted Stock Unit Agreement in the
form annexed hereto as Exhibit A.

          For purposes of this Agreement, “Cause” shall mean: (1) your
continuing willful failure to substantially perform the duties assigned to you
for any reason other than total or partial incapacity due to physical or mental
illness; (2) willful misconduct on your part in the performance of the duties
assigned to you that causes significant harm to the Company; (3) failure to
maintain any license or registration required to be maintained by the rules and
regulations of FINRA, the Securities and Exchange Commission, or any other
federal or state regulatory agency having jurisdiction over your business
conduct as an employee of the Company and/or any of its affiliates, if any; or
(4) conviction of a (i) felony or (ii) misdemeanor which misdemeanor involves
moral turpitude. For the purposes of this Agreement, “Good Reason” shall mean
if: (1) the Company breaches this Agreement in any respect that is materially
adverse to you; (2) you are assigned duties materially inconsistent with your
position with the Company and adverse to you, or a materially adverse change
occurs in your reporting responsibilities, or your title, position, duties or
responsibilities are changed in a materially adverse manner; or (3) your primary
place of employment is changed to other than the Company’s executive offices or
such executive offices are moved to a location beyond a twenty-five (25) mile
radius of 42nd Street and Park Avenue, Manhattan, New York City; provided,
however, that you provide written notice to the Company that an event has
occurred or condition arisen constituting Good Reason within sixty (60) days
after the initial occurrence of such event or existence of such condition, and
the Company has failed to fully cure the Good Reason event or condition within
thirty (30) days of receipt of such written notice, and you provide to the
Company notice of termination for Good Reason at least thirty (30) days prior to
a specified termination date (such notice may be given together with the notice
of the occurrence of a Good Reason event or condition but the termination date
may not be earlier than the end of the permitted period in which the Company may
cure such event or condition).

          Notwithstanding anything to the contrary contained herein, in the
event that you resign from the Company other than for Good Reason, or your
employment is terminated by the Company for Cause, you (1) will be entitled to
receive only the amount of your salary (with appropriate tax withholdings and
other payroll deductions) through the last day that you actually work at the
Company, (2) you shall not be entitled to receive any additional salary
whatsoever, and (3) you shall not be entitled to receive any bonus whatsoever.

          Your employment and all of the above compensation and benefits are and
shall remain expressly conditioned upon your attaining and maintaining all
appropriate licenses necessary for you to conduct the functions of your job at
the Company, satisfactory completion of employment and education checks, a
criminal background check, verification of your identity and authorization to
legally work in the United States, and your continuing compliance with the
securities compliance rules of the Company, the Constitution, bylaws, rules and
regulations of FINRA, and the rules and regulations of the Securities and
Exchange Commission, national and regional exchanges, clearing corporations, and
all other federal and state authorities or regulatory agencies having
jurisdiction over your business conduct, as may be in force from time to time.

          Both during and after your employment with the Company, you shall keep
secret and maintain in strictest confidence, and shall not use for the benefit
of yourself or others except in connection with the business of the Company, all
information or materials relating to the actual or

Page 2 of 5

--------------------------------------------------------------------------------



prospective business of the Company or its affiliates (and all information or
material received from others in the course of the Company’s actual or
prospective business) which is obtained by you in the course of your employment
with the Company and is not otherwise publicly available (provided that you were
not responsible, directly or indirectly, for such information entering the
public domain without the Company’s consent). Promptly upon your resignation or
termination, you shall surrender to the Company all documents, work papers,
lists, memoranda, records and other data (including all copies) constituting or
pertaining in any way to any of the foregoing information. If you resign or are
terminated for any reason, then for one year following the date of your
resignation or termination you agree not to solicit, attempt to solicit, or
encourage any employee to leave the employment of the Company or its affiliates,
and not to interfere with or disrupt any other then existing contractual
relationship (so long as it continues to exist during the one year period set
forth above) between the Company or its affiliates and any other person or
entity. In addition, if you resign other than for Good Reason or are terminated
by the Company for Cause, then (i) for six months following the date of your
resignation or termination you agree not to solicit or participate in the
solicitation of any part of the business of the Company or its affiliates from
any person or entity which was a client of the Company or its affiliates at the
time of your resignation or termination, and (ii) for three months following the
date of your resignation or termination you agree not to solicit or participate
in the solicitation of any part of the business of the Company or its affiliates
from any person or entity which is a prospective client of the Company or its
affiliates.

          You understand and agree that you are performing work for hire for the
Company and that any Inventions developed or conceived by you during your
employment with the Company are the sole property of the Company. “Inventions”
shall include any inventions, improvements, developments, discoveries, programs,
designs, machinery, products, processes, information systems and software, as
well as any other concepts, works and ideas, whether patentable or not, relating
to any present or prospective activities or business of the Company. You agree
to make the Company aware of all such Inventions. To the maximum extent
permitted by applicable law, you further agree to assign and do hereby assign to
the Company all rights, title and interest in and to all such Inventions
hereafter made by you. You will, with reasonable reimbursement for expenses but
at no other expense to the Company, at any time during or after your employment
with the Company, sign and deliver all lawful papers and cooperate in such other
lawful acts reasonably necessary to allow the Company to secure, perfect and
enforce such rights and title in the Inventions. This Section does not apply to
any Invention for which you affirmatively proves that (a) no equipment,
supplies, facility, or confidential or trade secret information of the Company
was used; (b) which was developed entirely on your own time, and (c) did not
result, either directly or indirectly, from any work performed by you for the
Company.

          In accepting this offer, you represent and warrant to the Company that
you are not subject to any agreement or understanding with any current or prior
employer or business (or any other entity or person) which would in any manner
preclude you from fulfilling any of the duties or obligations you would have
with the Company or which would result in any additional payment from the
Company. You further recognize and agree that, to the extent you possess any
confidential, proprietary or trade secret information of a third party, you may
not and shall not use or disclose such information in performing your duties for
the Company.

          Both you and the Company agree and acknowledge that the Employment
Agreement between you and the Company dated March 1, 2007 (as amended to date)
shall terminate upon the execution of this Agreement and all rights and
obligations of the parties thereunder shall immediately cease and terminate.

Page 3 of 5

--------------------------------------------------------------------------------



          The Company agrees to use reasonable efforts to maintain one or more
directors and officers liability insurance policies (collectively, the “Policy”)
in a reasonable and adequate amount determined by the Board of Directors of the
Company that provides coverage of at least $10 million, with you included as a
named insured or as member of a group or class within the definition of a named
insured in the Policy.

          The following provisions are intended to cause compensation payable
hereunder to be excluded from being deferrals of compensation under Section 409A
of the Internal Revenue Code or, if not excluded, to comply with applicable
requirements of Section 409A so that no tax penalties become payable by you:

 

 

 

 

 

(i)

The compensation items payable to you under this Agreement, including salary,
annual bonus, and the signing advance, and other items of compensation payable
to you under any prior agreement, plan, program or policy (including each
installment, where installments are or were payable), each shall be deemed a
separate payment for purposes of and to the maximum extent permitted under
Section 409A.

 

 

 

 

 

 

(ii)

If any payment hereunder is deemed to be in substitution for a prior right to
payment, and such prior right to payment constituted a deferral of compensation
for purposes of Section 409A, the corresponding payment hereunder shall be
payable only at the times the prior payment was payable (subject to (iii) below)
so as to comply with requirements under Section 409A, except to the extent an
alternative payout date would be permissible under Section 409A.

 

 

 

 

 

 

(iii)

Any bonus or other payment hereunder that does not constitute a deferral of
compensation under Section 409A shall be payable to you during the applicable
short-term deferral period. Any payment hereunder (including a corresponding
payment) which constitutes a deferral of compensation, if payable to you upon
your termination of employment, shall be payable no later than the first payroll
date coinciding with or following your separation from service (as defined in
Treasury Regulation § 1.409A-1(h)), except (i) if a specific payment time is
otherwise specified hereunder and that payment time is compliant with Section
409A, the payment shall be made at that time, and (ii) if you are a Specified
Employee as defined under Section 409A and the payment otherwise would be at a
date tied to separation from service and within six months after your separation
from service, the payment shall be delayed until the date six months and one day
after your separation from service.

 

 

 

 

 

 

(iv)

If a payment could be validly made in a period that includes portions of two tax
years, you will have no right to control or influence the Company’s decision as
to which tax year in which it will make such payment. If you are required to
execute any document as a condition to receipt of a payment, the Company will
supply the document by the date of your termination and you must sign and return
it (and not revoke it) within any applicable period required by law and in no
event more than 52 days after receipt of the document. Any amount that may be
retained by the Company and applied to repay an obligation you may have to the
Company may only be so applied at the time the amount otherwise would

 

Page 4 of 5

--------------------------------------------------------------------------------




 

 

 

 

 

 

have been payable to you, and cannot operate to relieve you of any obligation to
repay at any time prior to the time such amount becomes payable. No right to any
payment or benefit under this Agreement that constitutes a deferral of
compensation shall be subject to anticipation, alienation, sale, transfer
(except under laws of descent and distribution), assignment, pledge,
encumbrance, attachment, or garnishment by your creditors or the creditors of
any of your beneficiaries.

 

 

 

 

 

          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE FULLY
PERFORMED THEREIN.

 

          This Agreement contains all of the terms of your employment on which
we have agreed, and cannot be changed except by in writing signed by both
parties. Nothing in this Agreement changes the fact that you are an at-will
employee. This Agreement supersedes all prior verbal and/or written
communication between you and the Company with respect to the subject matter
hereof.


 

 

 

 

 

Sincerely,

 

 

/s/ Gregory R. Dow          

 

 

Gregory R. Dow

 

 

General Counsel

Accepted as of the date set forth above:

 

/s/ John J. Borer III

 

 

--------------------------------------------------------------------------------

 

 

John J. Borer III

 

 

Page 5 of 5

--------------------------------------------------------------------------------